TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 2, 2022



                                      NO. 03-22-00092-CR


                                David Rodriguez, Jr., Appellant

                                               v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
DISMISSED FOR WANT OF JURISDICTION-- OPINION BY CHIEF JUSTICE BYRNE


This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.